DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	This is in response to communication filed on 6/10/22 in which claims 1-13 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0359342 to Magyar et al in view of U.S. Publication No. 2012/0260192 to Detweiler.

a. 	As per claim 1, Magyar et al teaches a control method executed by a computer, the method comprising: transmitting a firs authentication request from a browser included in a terminal device to an authenticator to access a service provided by a providing server: receiving a program to identifiably display an authentication screen of a service transmitted from an authenticator in response to a reception of a first authentication (See paragraph [0040] the browser requests a login page (e.g., “login.aspx”) from the identity provider. In response, and at step (4), the identity provider 502 returns the login page to the browser 4504) and transmitting the received program to the terminal device (See paragraph [0209]) for display of the authentication screen by the browser at the terminal device (See paragraph [0040]).  However, Magyar et al fails to teach the program being user-selected from a displayed plurality of programs identifying the browser that transmitter the first authentication request.
		Detweiler teaches the program being user-selected from a displayed plurality of programs identifying the browser that transmitter the first authentication request (See paragraph [0036]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Detweiler in the claimed invention of Magyar et al in order to a browser application capable of working in conjunction with a cloud-based service that will enable the user to have customized personalized browser experience with an automated recognition of the particular access point being utilized by the user when using the browser application (See paragraph [0006]).

b. 	As per claim 5, Magyar et al teaches an information processing apparatus to provide a service, the information processing apparatus comprising: 23a memory (See paragraph [0094]); and a processor coupled to the memory (Se paragraph [0198]) and configured to: transmit a first authentication request from a browser included in a terminal device to an authenticator to access the service; receive a program to identifiably display an authentication screen of the service transmitted from an authenticator in response to a reception of a first authentication (See paragraph [0040] the browser requests a login page (e.g., “login.aspx”) from the identity provider. In response, and at step (4), the identity provider 502 returns the login page to the browser 4504) and transmit the received program to the terminal device for display of the authentication screen by the browser at the terminal device (See paragraph [0040]).  However, Magyar et al fails to teach the program being user-selected from a displayed plurality of programs identifying the browser that transmitted the first authentication request.
		Detweiler teaches the program being user-selected from a displayed plurality of programs identifying the browser that transmitted the first authentication request (See paragraph [0036]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Detweiler in the claimed invention of Magyar et al in order to a browser application capable of working in conjunction with a cloud-based service that will enable the user to have customized personalized browser experience with an automated recognition of the particular access point being utilized by the user when using the browser application (See paragraph [0006]).

c. 	As per claim 9,Magyar et al teaches a non-transitory computer-readable recording medium having stored therein a packet analysis program that causes a computer to execute a process, the process comprising: transmitting a first authentication request from a browser included in a terminal device to an authenticator to access a service provided by a providing server ; 24receiving a program to identifiably display an authentication screen of a service transmitted from an authenticator in response to a reception of a first authentication request
(See paragraph [0040] the browser requests a login page (e.g., “login.aspx”) from the identity provider. In response, and at step (4), the identity provider 502 returns the login page to the browser 4504) and transmitting the received program to the terminal device for display of the authentication screen by the browser at the terminal device (See paragraph [0040]).  However, Magayar et al fails to teach the program being user-selected from a displayed plurality of programs identifying the browser that transmitted the first authentication request. 
		Detweiler teaches the program being user-selected from a displayed plurality of programs identifying the browser that transmitted the first authentication request (See paragraph [0036]).
		It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Detweiler in the claimed invention of Magyar et al in order to a browser application capable of working in conjunction with a cloud-based service that will enable the user to have customized personalized browser experience with an automated recognition of the particular access point being utilized by the user when using the browser application (See paragraph [0006]).

d. 	As per claims 2 and 6, Magayar et al teaches the claimed invention as described above.  Furthermore, Magayar et al teaches wherein, in the transmitting of the received program, the authenticator is requested to execute authentication processing by transmitting the received program to the terminal device and transmitting a second authentication request to the authenticator (See paragraph [0027 and 0041]).  

f.	As per claims 4 and 8, Magayar et al teaches the claimed invention as described above.  Furthermore, Magayar et al teaches wherein the program is a program to display the authentication screen in a predetermined mode or a program to display the authentication screen in a mode selected in the authenticator (See paragraph [0040]).  

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 3, 7, 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2017/0359342 to Magyar et al in view of U.S. Publication No. 2012/0260192 to Detweiler as applied to claims 1, 5 and 9 above and further in view of U.S. Publication No. 2018/0212785 to Peddada et al.

a. 	As per claims 3 and 7, Magayar et al in view of Detweiler teaches the claimed invention as described above.  However, Magayar et al in view of Detweiler fails to teach wherein, in the receiving of the program, a random number transmitted together with the program from the authenticator is received, and wherein the random number is used when the second authentication request is transmitted.
	Peddada et al teaches wherein, in the receiving of the program, a random number transmitted together with the program from the authenticator is received, and wherein the random number is used when the second authentication request is transmitted (See paragraph [0065]).
	It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Peddada et al in order to provide an additional challenge and security to user’s authentication.
b. 	As per claim 10, Magayar et al in view of Detweiler teaches the claimed invention as described above.  However, Magayar et al in view of Detweiler fails to teach wherein the authenticator encrypts the program with a public key provided by the providing server, and wherein the providing server decrypts the program before the browser displays the program at the terminal device. 
	Peddada et al teaches wherein the authenticator encrypts the program with a public key provided by the providing server, and wherein the providing server decrypts the program before the browser displays the program at the terminal device (See paragraph [0057]).

It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Peddada et al in order to provide an additional challenge and security to user’s authentication.
c.	As per claim 11, Magayar et al in view of Detweiler teaches the claimed invention as described above.  However, Magayar et al in view of Detweiler fails to teach wherein the authenticator provides a random number with the program and encrypts the program with a public key provided by the providing server, and wherein the providing server decrypts the program with the public key before the browser displays the program at the terminal device and the providing server generates a second authentication request and includes the random number with the second authentication request transmitted to the authenticator. 
	Peddada et al teaches wherein the authenticator provides a random number with the program and encrypts the program with a public key provided by the providing server, and wherein the providing server decrypts the program with the public key before the browser displays the program at the terminal device and the providing server generates a second authentication request and includes the random number with the second authentication request transmitted to the authenticator  (See paragraph [0057 and 0063]).
	
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Peddada et al in order to provide an additional challenge and security to user’s authentication.
d. 	As per claim 12, Magayar et al in view of Detweiler teaches the claimed invention as described above.  However, Magayar et al in view of Detweiler fails to teach wherein the authenticator encrypts the program with a public key provided by the processor, and 5Application No.: 16/998,244Docket No.: P200761US00 wherein the processor is configured to decrypt the program before the browser displays the program at the terminal device. 
	Peddada et al teaches wherein the authenticator encrypts the program with a public key provided by the processor, and 5Application No.: 16/998,244Docket No.: P200761US00 wherein the processor is configured to decrypt the program before the browser displays the program at the terminal device (See paragraph [0063 and 0066])
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Peddada et al in order to provide an additional challenge and security to user’s authentication.

e. 	As per claim 13, Magayar et al in view of Detweiler teaches the claimed invention as described above.  However, Magayar et al in view of Detweiler wherein the authenticator provides a random number with the program and encrypts the program with a public key provided by the processor, and wherein the processor is configured to decrypt the program with the public key and to request to execute authentication processing to the authenticator by transmitting the decrypted program to the terminal device and transmitting a second authentication request to the authenticator with the random number provided by the authenticator.
	Peddada et al teaches wherein the authenticator provides a random number with the program and encrypts the program with a public key provided by the processor, and wherein the processor is configured to decrypt the program with the public key and to request to execute authentication processing to the authenticator by transmitting the decrypted program to the terminal device and transmitting a second authentication request to the authenticator with the random number provided by the authenticator See paragraph [0063 and 0066]).
It would have been obvious to one with ordinary skill in the art to incorporate the teaching of Peddada et al in order to provide an additional challenge and security to user’s authentication.


Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJENANE BAYARD whose telephone number is (571)272-3878.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on (571)272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DJENANE M BAYARD/Primary Examiner, Art Unit 2444